Thomas Hendricks appeals from a judgment of a single justice of this court denying his request for a stay of the remainder of his criminal sentence. The Commonwealth has moved to dismiss the appeal on the ground that the sentence has recently expired. The Commonwealth informs us that the defendant has been released from custody. On that basis, the appeal from the single justice’s ruling is dismissed as moot.

So ordered.

The case was submitted on the papers filed, accompanied by a memorandum of law.